
	
		I
		111th CONGRESS
		2d Session
		H. R. 6068
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Ms. Loretta Sanchez of
			 California (for herself and Mr. Hall of
			 Texas) introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 44, United States Code, to require each
		  agency to include contact information for the agency in its collection of
		  information.
	
	
		1.Short titleThis Act may be cited as the
			 Paperwork Assistance
			 Act.
		2.Agency contact
			 information requirementSection 3506(c)(1)(B)(iii) of title 44,
			 United States Code, is amended—
			(1)in subclause (IV)
			 by striking and at the end; and
			(2)by adding at the
			 end the following:
				
					(VI)contact
				information for the agency, including a website and a telephone number, by
				which a person may obtain a specific contact person responsible for answering
				questions about the information collection and other information to assist in
				responding to the information collection;
				and
					.
			3.Report by the
			 Office of Management and BudgetThe Director of the Office of Management and
			 Budget shall include in the report required by section 3514(a)(1)(B) of title
			 44, United States Code, covering fiscal year 2012 the following:
			(1)The status of
			 implementation by agencies of the requirement in section 3506(c)(1)(B)(iii)(VI)
			 of such title 44, as added by section 2 of this Act.
			(2)A
			 description of how each agency has responded to complaints made to the agency
			 related to the agency’s compliance with such requirement.
			4.Effective
			 dateThe amendment made by
			 section 2 shall apply to new or revised collections of information approved by
			 the Director of the Office of Management and Budget beginning 1 year after the
			 date of enactment of this Act.
		
